Citation Nr: 1736913	
Decision Date: 09/01/17    Archive Date: 09/19/17

DOCKET NO.  13-29-454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for low back disorder.

2.  Entitlement to service connection for cervical spine osteoarthritis (hereinafter cervical disability).


REPRESENTATION

Veteran represented by:	Jan Dils, Esq.


ATTORNEY FOR THE BOARD

B. J. Komins, Associate Counsel




INTRODUCTION

The Veteran had active duty for training from July 1986 to February 1987 and active duty from January 1998 to September 1998.  She also had additional periods of Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia that declined to reopen claims for service connection for low back pain and cervical spine arthritis.

In an August 2013 statement of the case, the RO reopened the claims but denied service connection on the merits. 

In June 2015, the Board concurred in reopening the claims and remanded them for additional development.  

The case has returned to the Board for further appellate action.


FINDINGS OF FACT

1.  A low back disorder was not manifest during service and is not attributable to service.  

2.  A cervical disability was not manifest during service and is not attributable to service; degenerative joint and disc disease was not manifest within one year if separation from service.

CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

2.  A cervical disability was not incurred in or aggravated by service and degenerative joint and disk disease may not be presumed to have incurred therein. 38 U.S.C.A. §§ 1101, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Concerns

As noted in the Introduction, the case was remanded to the RO in June 2015 for additional development.  The Board is satisfied that there has been substantial compliance with its remand orders. See Dyment v. West, 13 Vet. App. 141, 146-67 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1999) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).

II.  Duties to Inform and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

VA's duty to notify was satisfied by a June 2002 and March 2005 letters. See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's low back and cervical claims. See 38 U.S.C.A. § 5102(a)(1) (West 2014); 38 C.F.R. § 3.159(c) (2016).  Service treatment records, post-service VA treatment records, private treatment records, submitted evidence, and lay statements have been associated with the claims file.

VA must provide a medical examination or obtain a medical opinion when necessary to decide a claim. See 38 U.S.C.A. § 5102A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).

The Veteran was afforded a VA examination in November 2002 and July 2016 for the issues addressed in this decision.  The Board finds that an additional medical examination or opinion is not necessary to decide the Veteran's claim. See Barr v. Nicholson, 12 Vet. App. 303, 311 (2007).

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claim is required for VA to comply with its duty to assist.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other ground, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

III.  Evidence

The Veteran served as a photojournalist in the U.S. Army.  Her active duty included an assignment in Bosnia.  She contends that in-service incurrences, including carrying heavy loads, caused a low back disorder and cervical spine injury, from which degenerative joint and disc disease resulted.

A March 1989 report of medical history in the Veteran's service treatment records (STRS) noted that the Veteran did not have recurrent back pain, arthritis, or broken bones.  The Veteran reported "[t]o the best of my knowledge, I am in good health and I am not currently taking any medication."  In an April 1993 report of medical history, the Veteran indicated that she did not have recurrent back pain, arthritis, musculoskeletal problems, or broken bones.

The Veteran's STRS are silent as to any neck complaints, injury, or pain.

In her September 1998 examination at the end of active duty, the Veteran denied any recurrent back pain.  She reported a history of arthritis but referred to shoulder bursitis in 1995.  The Veteran denied any condition that limited the performance of her duties. 

In a February 2000 report of medical history in the Veteran's National Guard retention examination, the Veteran reported that she had arthritis associated with the shoulder bursitis; however, she also reported that her neck and spine were normal and that she had no bone or joint deformities.  Furthermore, she stated that she was "in excellent health and currently [had] no profiles."

A June 2001 reserve duty STR noted that the Veteran complained of lower back pain, lower abdominal pain, and urinary frequency and dysuria for 3 days.  The STR notes that she received treatment for a urinary tract infection.  Also in June 2001, she received an x-ray of her cervical spine after complaining about discomfort.  The examiner provided an assessment of a normal cervical spine.

In November 2002, the Veteran was afforded a VA examination with a VA physician.  The physician reviewed the Veteran's electronic claims file, medical history, and the Veteran's lay accounts of her medical condition and history.  The physician also conducted a physical examination.  The examiner noted that the Veteran reported a shoulder injury that started in 1999 when she was in Bosnia.  The Veteran complained of tingling in her arms and fingers.  In light of the Veteran's complaints, the physician referred the Veteran for electromyography (EMG) study and nerve conduction study on the C5, C6, C7, and C8 nerve roots to rule out any kind of nerve impingement or conductions abnormalities.  The subsequent conduction studies revealed prolongation of motor distal latency in the right median nerve with normal amplitude and conduction velocity.  Studies were within normal limits in the left median nerve and right ulnar nerve.  The EMG studies did not show any evidence of denervation.  The report's medical electrical findings, according to examiner, were suggestive of minimal compression of the right median nerve in the carpal tunnel. 

Based upon the totality of the examination's findings, the VA physician opined that the Veteran's nerve impingement is not as likely as not secondary to the trauma she suffered while carrying her full gear backpack in Bosnia.  As a rationale, the physician explained that her EMG study and her nerve conduction study were normal for the upper extremities.  Moreover, she probably had carpal tunnel syndrome which, he noted, was a repetitive use injury and thus would be unlikely due to the injury that she reported occurred while she was in Bosnia.

In September 2004, the Veteran underwent a magnetic resonance imaging (MRI) study of her cervical spine.  The examiner provided diagnostic impressions of both osteoarthritis involving the lower cervical vertebrae between C5 to C7 and degeneration of the discs between these vertebrae and bulging of the disc between C5-C6 vertebrae.

A review of the Veteran's VA treatment records from the Huntington, West Virginia Veterans Affairs Medical Center (VAMC) reveals that she sought consultation and treatment for her back, neck and bilateral shoulders from October 2002 through July 2016.  These records include progress notes, physician notes, diagnostic notations, treatment protocols, and information about the Veteran's prescriptive medications.

A review of the Veteran's VA treatment records from the Charleston, West Virginia VAMC reveal that she sporadically sought treatment for her back, neck, and arthritis from 2001 through 2010.  The format of the records largely mirrored the format of the Huntington VAMC.

In April 2006, the Veteran submitted a copy of an email that she sent to her Senator.   In pertinent part, she wrote that since she returned from Bosnia, she has been "plagued" with joint pain and nerve pain.  She complained that VA had denied her claims, noting that she was told that it was standard for VA to deny claims to discourage Veterans.  She further wrote that she was in constant pain which required increased doses of pain medication, "drastically [reducing] her activities."

In October 2006, the Veteran submitted a notice of disagreement in a letter.  She wrote that during her tour-of-duty in Bosnia, wearing her flak vest, web gear, duffle bag or ruck sack made her arms completely numb and caused her back to swell.  She further opined that her commanding officer told her "to suck it up and [to] drive on."  

In September 2007, one of the Veteran's employees submitted a lay statement.  The employee wrote that on several occasions he witnessed the Veteran lying on the floor on her back.  The Veteran, according to the employee's account, tried to ease her pain by lying on the floor.  He also wrote that he witnessed the Veteran drop cans and coffee cups because, so he opined, the Veteran stated that her hands were numb.

Also in September 2007, a consultant who worked for the Veteran's employer submitted a lay statement.  He wrote that the Veteran told him that her problems began when she was injured in active service during the conflict in Bosnia, and that her problems had worsened over time.  Among the problems mentioned were the Veteran's low back disorder.

An October 2007 notation in the Veteran's private medical provider's records reported that the Veteran endorsed constant pain, which she attributed to bone spurs in her spinal column, compressed discs, and numb arms.  Also, the Veteran was reported to state that this was the result of carrying heavy equipment that exceeded her physical ability while she was in active service.

In an undated statement that was submitted in December 2009, a retired officer who served with the Veteran wrote that she accompanied the Veteran to the medic on several occasions.  The officer noted that the Veteran told her that she was experiencing pain in her neck, arms, and back.  Also the officer reported that the Veteran received injections and pain relievers.  

In June 2010, one of the Veteran's friends submitted a lay statement.  The friend wrote that when she visited the Veteran at her workplace, she found the Veteran was "slumped down."  According to this account, the Veteran told her friend that she was in great pain and taking pain medication that was not working.

In an October 2010 VA x-ray study of the lumbar spine, the examiner provided medical findings of an entirely normal lumbar spine.

In October 2010, a private chiropractor submitted the Veteran's treatment records.  This chiropractor reported that the Veteran's chief complaint concerned her cervical spine, where she experienced aching, burning, numbness, and stabbing.  He also reported that the Veteran's lower back symptoms replicated the same sensations, with the inclusion of "pins and needles transcending the right lower extremity, the digits, and both dorsal and plantar surfaces of the right foot.  This chiropractor relayed the Veteran's medical history exactly as she reported it to him, largely mirroring her earlier accounts.  He also described her course of treatment to date.  He conducted range of motion studies and diagnostic tests in the chiropractic inventory.

The chiropractor provided impressions derived from VA diagnostic codes, including, as he so stated: 1) 5299-5237 "low back pain"; 2) 5242 "cervical spine osteoarthritis"; and 3) 5013 "left shoulder condition".  The chiropractor further   opined as to his use of these diagnostic codes.  He further stated that his examination findings and the results derived thereof were due to his specialized training, beyond that provided in medical and chiropractic schools.

In March 2011, the Veteran's representative submitted a writing or "Submission of Evidence."  This included a clutch of 22 exhibits, most of which have already been discussed above.  Of especial note were abstracts of two articles dealing with cervical sprain/strain and upper cervical care as it relates to carpal tunnel syndrome respectively.  The Board notes the general evidentiary value of these article abstracts do not present cohesive diagnostic findings.  Moreover, the do not address the Veteran specifically.  Also, the representative provided the draft of a December 2003 "combat load report."  This report's purpose, as stated in the draft copy, was "to provide anthropometrical data for height and weight [...] and optimum load [for] assault, marching, and other load scenarios."  The representative also provided images of combat gear, including a vest, rucksack, rifle and a camera set-up.  The images are followed by a caption which states "Training at Fort Lewis."  A separate image of a duffle bag was also submitted.  Furthermore, the representative provided an anatomical rendering and description, entitled "Classic Patterns of Cervical Injury, Radiculopathy, and Osteoarthritis."  And lastly, the representative provided was an article about soldier's load and combat readiness.

In July 2016, the Veteran was afforded a VA examination by a VA physician.  The physician reviewed the Veteran's electronic claims file, medical history, and the Veteran's lay accounts of her medical condition and history.  The physician noted the Veteran's report of carrying heavy loads while deployed to Bosnia but that she did not incur a specific injury but rather an accumulation over time.  The Veteran denied seeking any treatment in service because she was told not to do so.  

The physician conducted a physical examination.  The physician provided impressions of lumbar spondylolysis, first diagnosed in September 2014; and multiple disc bulges at the lumbar spine, first diagnosed in July 2016.  The examiner conducted extensive testing as to range of motion, muscle strength, neurological implications, and possible functional impairments.  The physician also reported that the Veteran had been diagnosed with degenerative joint and disc disease in September 2004.  After providing an extensive recapitulation of the Veteran's medical history and treatment records, the physician opined as to the likelihood of the Veteran's diagnosed disabilities being related to her service.

As to the Veteran's low back disorder, the physician opined that it was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The physician provided an extensive rationale for this finding.  In pertinent part, the Veteran's medical history itself provided no suggestion of an in-service occurrence indicative of her lumbar spine diagnoses.  Despite the Veteran's contentions to the contrary, according to the physician, there is no convincing evidence in the STRS of any low back problem, and, moreover, in fact two years after separation in 2000 the Veteran indicated that she had no low back problems in her National Guard retention examination.
 
As to the Veteran's cervical spine disability, the physician opined that it was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  Here too the physician provided a rational for his finding.  He noted that the Veteran's STRS are silent as to any neck condition.  And, she reported "normal" for her neck in the retention examination, discussed above.  As noted above, the first diagnosis of cervical spine disability occurred in September 2004, as mentioned above.  In short, according to the physician, the first mention of neck pain in 2001 occurred 3 years after separation.

IV.  Analysis

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d) (2016).

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for degenerative joint and disc disease, if the disability is manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. 38 C.F.R. § 3.303(b) (2016).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a) (2016). See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159 (a) (2016); Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be granted to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on the merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Given that lumber spondylolysis was diagnosed in September 2014 (as well as multiple lumbar disc bulges in July 2016), the requirement of a current low back and cervical spine disability has been met.  Likewise, degenerative joint and disc disease first diagnosed in September 2004 meets the requirement of a current disability for a cervical disability. See Shedden, 381 F.3d at 1167.  In considering the evidence of record under the laws and regulations as set forth above, the Board finds that service connection for the Veteran's low back disorder and service connection for the Veteran's cervical disability are not warranted.

The Veteran's reports and supporting documents that show the heavy load carried by soldiers in the field are competent and credible.  The Board also considers that the Veteran served for more than 15 years including several years after the Bosnia deployment without restrictions of duty because of cervical and lumbar pain. The Veteran did undergo treatment and some limitations of duty during pregnancy and because of shoulder, knee, and wrist symptoms.  

With respect to establishing the incurrence of an injury or onset of degenerative joint and disc disease with continuity of symptoms after service or an etiological relationship of the current low back disorder and cervical disability, the weight of evidence is against a finding that the Veteran's low back disorder and cervical disability were incurred in or are attributable to service.

In reaching these conclusions, the Board has carefully considered the Veteran's lay assertions, the lay assertions of her associates, and the lay generic evidence submitted by the Veteran's representative.  The Board acknowledges that, as a lay witness, the Veteran is competent to report her medical history and observable symptomatology. See Layno, 6 Vet. App. at 469-70.  Nevertheless determining the potential causes of her lumber spondylolysis and her degenerative joint and disc disease, diseases involves special knowledge of orthopedics and the intricacies of the musculoskeletal system which are beyond the scope of lay observation. Id.  
The Board finds that the Veteran's reports of in-service low back and neck injuries warrant very low probative weight as they are inconsistent with events, STRS, and findings in post-service treatment records. See Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Board places lower probative weight on her reports of a continuity of symptoms of cervical and lumbar pain since service and the report of her officer regarding treatment with injections while deployed because they are not consistent with the service treatment records when the Veteran had opportunities to report the symptoms, particularly in service and VA examinations during service in 2000 and after service in 2002.  Moreover, the Veteran denied any treatment in Bosnia during the 2016 examination.  Thus, a determination as to the etiologies of the Veteran's low back disorder and cervical disability is not susceptible to lay or generic opinions and requires highly specialized training. See Jandreau, 492 F.3d at 1377.    As such the Veteran's lay statements, the lay assertions of her associates, and the lay generic evidence submitted by the Veteran's representative do not represent competent evidence concerning the etiology of her low back disorder or her cervical disability. See 38 C.F.R. § 3.159(a)(1) (2016) ("competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.")

Turning to the medical evidence of record, the Board finds that the January 2016 VA examination is more probative than the October 2010 chiropractic opinion.  As mentioned above, the January 2016 VA examiner supported his conclusions with evidence in the record and a lengthy analysis of the Veteran's medical status  Whereas, the 2010 examination included a recitation of the history and assessment of the current disability but no comprehensive opinion on the causes for the current disability.   The chiropractor relied upon the Veteran's lay accounts, a selective discussion of the evidence of record, generic VA diagnostic codes to derive an assessment, providing little in the way of rationale.

In this regard, the Board may favor the opinion of one competent medical professional over that of another as long as an adequate statement of reasons and bases is provided. See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  An evaluation of the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the examiner's knowledge and skill in analyzing the data, and the medical conclusion reached.  The credibility and weight to be attached to such opinions are within the province of the Board as adjudicators. Guerrieri v. Brown, 7 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not and the extent to which they reviewed prior clinical records and other evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion. Sklar v. Brown, 5 Vet. App. 140 (1993).

As set forth above, the January 2016 examiner opined that the Veteran's low back disorder and cervical disability were not caused or aggravated by service.  The Board affords this opinion great probative weight.  As mentioned above, the VA examiner's examination report was based upon a comprehensive review of the Veteran's claims file in support of every conclusion that he reached.  For example, when concluding that the Veteran did not identify a low back disorder or cervical disability during service, the VA examiner specifically noted that the Veteran complained of low back pain in June 2001; however, this complaint was diagnosed as a symptom of a urinary tract infection.  Otherwise, the examiner noted that the Veteran's STRS are silent as to a low back disorder or a cervical disability.  Although adjudicators may not find reports of a continuity of symptoms incredible based solely on the absence of treatment records, a medical expert may base an opinion in part on the nature of the disorders in question and whether they would have required treatment and whether the symptoms would have likely been reported during treatment encounters.  

Here, the weight of evidence of record is also against finding that the Veteran's degenerative joint and disc disease was initially manifested in, or is otherwise etiologically related to, her active service.  As stated above, the first medical evidence of record addressing the Veteran's degenerative joint and disc disease occurred in 2004, several years after service.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claimed disability may be considered as evidence against a claim of entitlement to service connection. See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed Cir 2000) (noting that the trier of fact should consider evidence of a prolonged period without medical complaint along with all the relevant facts and available evidence).  In addition to the passage of time between the Veteran's active service and treatment for her degenerative joint and disc disease, there is no competent evidence or opinion suggesting there exists a medical nexus between the Veteran's current diagnosed degenerative joint and disc disease and her active service. 

In summary, there is no competent evidence of record to support that the Veteran's low back disability or cervical disability was incurred in service.  Furthermore, there is no competent medical opinion that suggests that a medical nexus between the Veteran's low back disability or cervical disability and active service.  Accordingly, the weight of evidence is against a finding that the Veteran's low back disorder or cervical disability are caused by, or otherwise etiologically related to, active service.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of evidence is against the Veteran's claim, that doctrine does not apply and the claim must be denied. See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 2.102 (2016).


ORDER

Entitlement to service connection for low back disorder is denied

Entitlement to service connection for cervical disability is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


